PER CURIAM.
The petition for belated appeal is denied as moot. The motion for extension of time filed in the lower tribunal on December 31, 2012, is construed as a timely notice of appeal directed to the denial of petitioner’s motion for post-conviction relief rendered December 17, 2012 in Duval County Circuit Court case number 12-2001-CF-9556-AXXX. The circuit court shall transmit the motion, so construed as a notice of appeal, to this court within 15 days of issuance of mandate in this cause. The circuit court is also directed to consider whether petitioner is entitled to appointment of counsel for that appeal.
PADOVANO, MARSTILLER, and MAKAR, JJ., concur.